 



Exhibit 10.4
Steelcase Inc. Incentive Compensation Plan Form of Performance Units Award
Agreement as
amended and restated
          THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES
THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
Amended and Restated «Letter_Date»
CONFIDENTIAL TO: «First_Name» «Last_Name»
          In the meeting on «Award_Date», the Compensation Committee of the
Board of Directors of Steelcase Inc. granted you Performance Units under the
Steelcase Inc. Incentive Compensation Plan (the “Plan”), subject to the terms
and execution of this Amended and Restated Award Agreement.
This Amended and Restated Award Agreement supersedes the Award Agreement you
signed on «Signed_On» and provides additional information regarding your Award
and your rights under the Plan. As used herein, the term Award Agreement means
this Amended and Restated document. A copy of the Plan has already been provided
to you. If there is any inconsistency between this Award Agreement and the Plan,
the Plan controls. Capitalized terms used in this Award Agreement are defined in
the Plan, unless defined herein.
Overview of Your Award

  1.   Type of Award: Performance Units as authorized under Article 9 of the
Plan.     2.   Target Number of Performance Units under this Award:
«Performance_Units»     3.   Award Date: «Award_Date»     4.   Performance
Measures: Total Shareholder Return (“TSR”) during the three-year Performance
Period, as outlined in Article 12 of the Plan. For purposes of this Award, TSR
shall be expressed as a compound annual growth rate.     5.   Performance
Period: The Performance Period for this Award begins on the first day of the
Company’s 2008 fiscal year and ends on the last day of the Company’s 2010 fiscal
year.     6.   Number of Performance Units Earned: After completion of the
Performance Period, the number of Performance Units earned under this Agreement
will be based 50% on Absolute TSR and 50% on Relative TSR. For purposes of this
Award, TSR shall be expressed as a compound annual growth rate and calculated as
follows:

(FORMULA) [k18912k1891201.gif]

TSR = ( Ending Stock Price + ) (1/3) Dividends Paid — 1

— Beginning Stock Price

 



--------------------------------------------------------------------------------



 



      “Beginning Stock Price” shall mean the average closing price as reported
on the New York Stock Exchange (or such other principal exchange as the
Company’s Class A Common Stock may be traded from time to time) of one (1) Share
for the twenty (20) trading days immediately prior to the first day of the
Performance Period. “Ending Stock Price” shall mean the average closing price as
reported on the New York Stock Exchange (or such other principal exchange as the
Company’s Class A Common Stock may be traded from time to time) of one (1) Share
for the last twenty (20) trading days of the Performance Period. “Dividends
Paid” shall include all dividends paid as described in Section 7 of this Award
Agreement.

  A.   Absolute TSR         To determine the number of Performance Units earned
based upon Absolute TSR, the Target Number of Performance Units under this Award
shall first be multiplied by 50%. Following the determination of TSR, Absolute
TSR shall be determined based on the following chart. Interpolation shall be
used in the event the percent does not fall directly on one of the percentages
listed in the table below and in no event will the payout as a percent of target
exceed 200%.

                        Absolute TSR             Payout as a Percent of Target  
  24 % and above  
 
    200 %       21 %  
 
    175 %       18 %  
 
    150 %       15 %  
 
    125 %       12 %  
 
    100 %       9 %  
 
    75 %       6 %  
 
    50 %       <6 %  
 
    0 %  

  B.   Relative TSR         To determine the number of Performance Units earned
based upon Relative TSR, the Target Number of Performance Units under this Award
shall first be multiplied by 50%.         To determine Relative TSR, a Peer
Group of companies approved by the Committee will be used. The Peer Group will
be ranked from highest Total Shareholder Return expressed as a compound annual
growth rate to lowest Total Shareholder Return expressed as a compound annual
growth rate. The number of Performance Units earned based upon Relative TSR
shall then be determined by comparing the Company’s TSR expressed as a compound
annual growth rate to the Peer Group and based upon the following chart.
Interpolation shall be used in the event the Company’s percentile rank does not
fall directly on one of the ranks listed in the table below and in no event will
the payout as a percent of target exceed 200%.

                        Relative TSR       Payout as a Percent of Target    
90th Percentile and above  
 
    200 %     80th Percentile  
 
    175 %     70th Percentile  
 
    150 %     60th Percentile  
 
    125 %     50th Percentile  
 
    100 %     40th Percentile  
 
    75 %     30th Percentile  
 
    50 %     <30th Percentile  
 
    0 %  

 



--------------------------------------------------------------------------------



 



  C.   Total Performance Units Earned and Vesting         The total number of
Performance Units earned is determined by adding the Performance Units earned
based upon Absolute TSR and the Performance Units earned based upon Relative
TSR. Earned Performance Units will vest on the last day of the Company’s 2010
fiscal year and be paid in Shares as soon as administratively practicable
following the close of the applicable Performance Period.

  7.   Dividend Equivalents on Earned Performance Units: Any dividends declared
during the Performance Period with respect to the Shares underlying your earned
Performance Units will be paid as soon as practicable following the end of the
Performance Period, either in cash or in stock, as determined by the Board of
Directors. Cash equivalents will be valued as of the date(s) on which the
dividend(s) were declared during the Performance Period. Stock dividends will be
valued at the Fair Market Value measured at the end of the Performance Period
and will be governed by Article 17.1 of the Plan. Any payments made are not
actual dividends (see Section 12). You do not become a shareholder during the
Performance Period, but rather at the date of vesting upon transfer of the
Shares into your name.     8.   Death, Disability or Retirement during the
Performance Period:

  a)   If you die or become totally and permanently disabled while an Employee
during the Performance Period, the target number of Performance Units will be
deemed earned and the corresponding shares vested according to the following
schedule. Any remaining unearned Performance Units will be forfeited.

  •   If death or qualifying disability occurs from the beginning of the
Performance Period through the last day of the Company’s 2008 fiscal year,
«Vesting_1» Performance Units will immediately be earned and the corresponding
shares vested.     •   If death or qualifying disability occurs from the first
day of the Company’s 2009 fiscal year through the last day of the Company’s 2009
fiscal year, «Vesting_2» Performance Units will immediately be earned and the
corresponding shares vested.     •   If death or qualifying disability occurs
from the first day of the Company’s 2010 fiscal year through the last day of the
Company’s 2010 fiscal year, «Vesting_3» Performance Units will immediately be
earned and the corresponding shares vested.

  b)   In the event of your retirement during the Performance Period, you will
be treated as continuing in employment for purposes of earning and vesting in
your Award. You will be considered to have retired if your termination of
employment occurs after your age plus years of continuous service total 80 or
more.

  9.   Forfeiture of Awards:

  a)   All unearned Performance Units will be forfeited upon a termination of
your employment during the Performance Period for any reason other than death,
total and permanent disability or retirement.

  b)   Pursuant to Article 15.4 of the Plan, if you engage in any Competition
with the Company (as defined in the Plan and determined by the Administrative
Committee in its discretion) you will immediately and permanently forfeit the
right to receive payment from this Award, whether or not vested. You must return
to the Company any gain resulting from this Award at any time within the
twelve-month period preceding the date you engaged in Competition with the
Company.

 



--------------------------------------------------------------------------------



 



  10.   Change in Control: Pursuant to Article 16.1 of the Plan, upon a Change
in Control after «CIC_Trigger», the target payout opportunity under this Award
shall be deemed to have been fully earned for the entire Performance Period as
of the effective date of the Change in Control. Vesting shall be accelerated as
of the effective date of the Change in Control, and there shall be paid to you
within thirty (30) days following the effective date of the Change in Control a
pro rata number of Shares based upon an assumed achievement of all relevant
targeted performance goals and upon the length of time within the Performance
Period which has elapsed prior to the Change in Control.     11.   Transfer:
Performance Units may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.     12.   Voting Rights and Dividends: During the Performance
Period, you will not have voting rights with respect to your Performance Units
and, other than as set forth in Section 7 of this Award Agreement, you will not
be entitled to receive any dividends declared with respect to your Performance
Units. After the Performance Period, your Shares will vest and you will obtain
voting rights and be entitled to receive any dividends.     13.   Taxes: The
Company will make the required tax reporting to you and the IRS and any other
authority to whom social security and income tax is due. The Company has the
right to withhold Shares or cash that would otherwise be received by you for the
statutory minimum Federal, state, social security, medicare, local, or foreign
authority withholding tax due. The Company may also collect withholding tax
directly from you. You may also elect to satisfy the withholding requirement, in
whole or in part, by having the Company withhold Shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax which could be imposed on the transaction.     14.   Administration:
This Award Agreement and the rights of the Participant hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee or its
designee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, all of which will be binding upon the Participant.     15.   Required
Approvals: This Award Agreement will be subject to all applicable laws, rules
and regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.     16.   Governing Law: To the extent
not preempted by federal law, this Award Agreement will be governed by, and
construed in accordance with, the laws of the State of Michigan, USA.     17.  
Amendment: This Award Agreement may be amended or modified by the Committee as
long as the amendment or modification does not materially adversely affect your
Award, provided, however, that the Company may amend this Award Agreement in any
manner reasonably intended to avoid the acceleration of tax and the possible
imposition of penalties under Section 409A of the Code.

By signing this Award Agreement, you hereby acknowledge:

(a)   that the Plan is discretionary in nature and may be suspended or
terminated at any time;   (b)   that each grant of a Performance Unit is a
one-time benefit which does not create any contractual or other right to receive
future grants of Performance Units, or benefits in lieu of Performance Units;  
(c)   that all determinations with respect to future grants, if any, including,
but not limited to, the times when the Performance Units will be granted, the
number of Units subject to each grant, and the time or times when each Share
will vest, will be at the sole discretion of the Board of Directors;   (d)  
that your participation in the Plan does not create a right to further
employment with your employer and will not interfere with the ability of your
employer to terminate your employment relationship at any time with or without
cause;   (e)   that your participation in the Plan is voluntary;

 



--------------------------------------------------------------------------------



 



(f)   that the value of the Performance Units is an extraordinary item of
compensation which is outside the scope of your employment contract, if any;  
(g)   that the Performance Units are not part of normal and expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments;   (h)   that the right to the grant ceases upon
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan or this Award Agreement; and   (i)   that the future value
of the Performance Units is unknown and cannot be predicted with certainty.

By signing this Award Agreement, and as a condition of the grant of the
Performance Units, you hereby consent to the collection, use and transfer of
personal data as described below. You understand that the Company and its
subsidiaries hold certain personal information about you, including, but not
limited to, your name, home address and telephone number, email address, date of
birth, social security number, salary, nationality, job title, any Shares of
stock or directorships held in the Company, details of all Performance Units or
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”).
You further understand that the Company and/or its subsidiaries will transfer
Data amongst themselves as necessary for the purposes of implementation,
administration and management of your participation in the Plan, and that the
Company and/or its subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan (“Data Recipients”). You understand that these Data
Recipients may be located in your country of residence or elsewhere.
You hereby authorize the Data Recipients to receive, possess, use, retain and
transfer Data in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
transfer of such Data, as may be required for the administration of the Plan
and/or the subsequent holding of Shares on your behalf.
You understand that you may, at any time, review the Data, require any necessary
amendments to it or withdraw the consent herein in writing by contacting the
Company. You further understand that withdrawing consent may affect your ability
to participate in the Plan and/or may affect your Award.
If you have any questions regarding your Award or this Award Agreement, or would
like a copy of the Plan, please contact John Hagenbush, Director, Compensation,
at (616) 246-9532.
Sincerely,
James P. Hackett
President and CEO
Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by signing
the following representation. Your signed representation must be returned by
«Return_Date» to:
Compensation Department (CH-2E-04)
Attn: Steven Dobias
Steelcase Inc.
PO Box 1967
Grand Rapids, MI 49501-1967
Agreement to Participate
By signing a copy of this Award Agreement and returning it I acknowledge that I
have read the Plan, and that I fully understand all of my rights under the Plan,
as well as all of the terms and conditions that may limit my rights under this
Award Agreement. Without limiting the generality of the preceding sentence, I
understand that, subject to the terms of the Plan and this Award Agreement, my
right to the Performance Units granted under this Award is conditioned upon my
continued employment with the Company.

             
Date:
                     
 
            Participant:        
 
           
 
      «First_Name» «Last_Name»    
 
      «SSN»    

 